Citation Nr: 0104514	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to October 
1957 and from December 1990 to January 1991.  He also served 
in the U.S. Army National Guard, reportedly from 1975 to 
1991, but his periods of active duty for training and 
inactive duty training cannot be verified from the record.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), determined that its July 1993 
decision denying service connection for irritation of the 
eyes was not clearly and unmistakably erroneous.

The Board notes that it has recharacterized the issue 
certified for appeal as whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for an eye disorder.  The RO initially denied 
service connection for an eye disorder in July 1993, and in 
June 1998, after the appeal period had passed, the appellant 
submitted a written statement disagreeing with the July 1993 
decision.  Therein the appellant indicated that the RO erred 
in citing a particular medical examination, and based on that 
assertion, the RO determined that the appellant was seeking a 
revision of the July 1993 decision on the basis of clear and 
unmistakable error (CUE).  

The RO subsequently denied what it believed to be a CUE claim 
and developed the appellant's appeal of that denial.  In 
written statements submitted during the pendency of the 
appeal, however, it became apparent that the appellant was 
actually seeking to reopen the July 1993 decision.  The 
appellant and his representative confirmed this fact during a 
hearing held at the RO before the undersigned Board Member in 
November 2000.  Since the RO in its January 2000 supplemental 
statement of the case provided the appellant and his 
representative with the regulations pertinent to claims to 
reopen and an opportunity to respond thereto, the appellant 
has not been prejudiced by the Board's recharacterization of 
the issue on appeal and the Board may proceed in adjudicating 
the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for an eye disorder in July 1993.

2.  The RO notified the appellant of the July 1993 decision 
and advised him of his appellate rights, but the appellant 
did not file a timely notice of disagreement with that 
decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's July 1993 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision, in which the RO denied 
entitlement to service connection for an eye disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for an eye 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the issue before the Board 
is whether the appellant has submitted new and material 
evidence to reopen his previously denied claim of entitlement 
to service connection for an eye disorder.  The RO denied the 
appellant's original claim for service connection for an eye 
disorder in July 1993 on the basis that the evidence did not 
establish that he had disabling residuals of eye irritation.  
In denying the appellant's claim, the RO considered the 
appellant's U.S. Army National Guard service medical records.  
The RO notified the appellant of the July 1993 decision and 
advised him of his appellate rights by letter dated August 
1993, but the appellant did not timely appeal the decision.  
The July 1993 decision is thus final in the absence of an 
appeal.  38 U.S.C.A. § 7105 (West 1991).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court of Appeals for Veterans Claims provided an 
analysis to be followed when deciding a claim to reopen.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc) 
(holding that the adjudicator must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a), and if so, reopen the disallowed claim 
and then decide whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)); see also Winters v. West, 12 Vet. 
App. 203, 206-207 (1999) (en banc) (holding that if the 
adjudicator finds the claim well grounded, he or she must 
ensure that the VA has fulfilled its duty to assist the 
appellant in developing his claim and then adjudicate the 
merits of that claim) overruled on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to a bill that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, a 
well-grounded analysis is not longer appropriate.  Instead, 
the adjudicator must determine whether the VA has fulfilled 
its duty to assist the appellant in developing the claim, and 
if so, decide the merits of that claim.  

In this case, the pertinent evidence that has been associated 
with the appellant's claim since the RO's July 1993 decision 
includes VA outpatient treatment records dated from 1995 to 
1997.  This evidence is neither cumulative nor redundant of 
previously submitted evidence.  Therefore, the Board finds 
that it is new.  The Board also finds that it is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.  
The Board bases this finding on the fact that the new 
records, in particular, February 1995 and May 1997 Medical 
Certificates, establish post-service treatment for eye 
irritation, the missing element on which the RO based its 
July 1993 denial.  

Having determined that new and material evidence has been 
submitted, the appellant's claim of entitlement to service 
connection for an eye disorder is reopened.  Under the 
current legal standards, however, the Board concludes that 
further development of the evidence is warranted before 
reaching a decision on the merits of the appellant's claim. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened and, to this extent only, granted.


REMAND

The appellant contends that he has experienced dry, scratchy, 
irritated and tearing eyes and "balls [that] come out on 
both sides of [his] eyes" since 1982, when he was operating 
a compactor during active duty for training and dust and sand 
flew in his eyes.  He contends that the 1982 eye injury, for 
which he was hospitalized, has necessitated post-service 
outpatient treatment and the use of artificial tears.  He 
seeks service connection for an eye disorder based on these 
assertions.  

The appellant's service medical records confirm that he 
sought treatment for an eye injury in July 1982, during a 
period of active duty for training.  On that date, he got 
dust in his eyes while operating a road compactor.  He was 
evaluated at North Caddo Memorial Hospital, diagnosed with 
mild conjunctivitis and treated with medication.  VA 
outpatient treatment records confirm that the appellant also 
sought eye treatment after his 1982 period of active duty for 
training.  In February 1995, after he inadvertently 
administered the wrong eyedrops in his eyes, he was treated 
for scratchy and burning eyes and diagnosed with chemical 
irritation conjunctivitis.  In May 1997, he again complained 
of scratchy and itching eyes, but no eye findings were noted.  
At a hearing held before the undersigned Board Member in 
November 2000, the veteran testified that he currently 
receives treatment for his eyes and has been prescribed 
artificial tears to help alleviate the discomfort associated 
with dry eyes.

As previously discussed, the VCAA amplifies the VA's duty to 
assist a claimant in the development of his claim.  The newly 
passed legislation reflects that the VA's duty to assist now 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  

The RO has not had an opportunity to consider the appellant's 
claim or undertake any additional development under the VCAA  
The claims file contains medical evidence confirming in-
service and post-service eye treatment and diagnoses of 
conjunctivitis.  It does not, however, contain evidence 
establishing that the appellant's current eye disorder is 
associated with his in-service eye injury.  The Board 
concludes that, under the Veterans Claims Assistance Act of 
2000, this claim must be remanded to the RO for the purpose 
of ensuring that all pertinent evidence has been requested, 
and to afford the appellant a VA eye examination and obtain a 
medical opinion as to whether any current condition is 
related to service.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated his eyes 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should request and 
associate with the claims file pertinent 
records consistent with the VCAA.  

2.  Thereafter, the appellant should be 
afforded an eye examination for the 
purpose of determining the nature and 
extent of any current eye disorder and 
any relationship to service.  The RO 
should provide the examiner with a copy 
of this Remand and the  claims file for 
review in conjunction with the 
examination.  Following a review of the 
veteran's U.S. National Guard records, 
particularly those that are dated in July 
1982, and all other pertinent documents 
of record, the examiner should conduct a 
comprehensive eye examination.  If any 
chronic eye disorder is diagnosed, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any such disorder is 
etiologically related to the appellant's 
July 1982 period of active duty for 
training.  The examiner should provide 
the rationale on which he bases his 
opinion. 

3.  Thereafter, the RO should ensure that 
all requested development requested by 
the Board and any other development 
necessary to comply with the requirements 
of the VCAA has been accomplished.  If in 
order, the appellant and his 
representative should then be provided a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.

The purpose of this REMAND is to ensure the appellant due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The appellant is free to submit additional 
argument and evidence in support of his appeal, but is not 
required to so or take any other action until he is requested 
to provide the sources of his medical treatment or report for 
examination.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

